 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE

10    UNITED STATES OF AMERICA,
                                                     Case No. 2:21-mc-00029-RSL
11
                                Plaintiff,
12                                                   (2:14-CR-00251-1)
                       v.
13                                                   Agreed Continuing Garnishment
      SHAWNA BROWN, a/k/a, SHAWNA                    Order
14
      WILLIAMS,
15
16                 Defendant/Judgment Debtor,
17
                             and
18
      ROOSEVELT VISION,
19
                                Garnishee.
20
21
             A Writ of Continuing Garnishment directed to Garnishee, Roosevelt
22
     Vision has been duly issued and served upon the Garnishee. Pursuant to the
23
24   Writ, Garnishee Roosevelt Vision, filed an Answer on March 27, 2021, stating

25   that at the time of the service of the Writ, Defendant/Judgment Debtor
26
27
28

     AGREED CONTINUING GARNISHMENT ORDER                         UNITED STATES ATTORNEY
     Nos. 2:21-mc-00029-RSL; 2:14-CR-00251-1 ) – 1                700 Stewart Street, Suite 5220
                                                                 Seattle, Washington 98101-1271
                                                                          (206) 553-7970
 1   Shawna Brown a/k/a Shawna Williams (Ms. Brown) was an active employee
 2
     who was paid twice monthly. Dkt. no. 6.
 3
             After notification of the garnishment proceeding was mailed to the
 4
     parties on or about March 18, 2021, Ms. Brown has not filed an objection or
 5
 6   request for hearing. Ms. Brown did, however, informally request that the

 7   United States reduce the garnishment rate.
 8
             On June 22, 2021, the United States filed an Agreed Motion for
 9
     Continuing Garnishment Order, stating that it had agreed with Ms. Brown to
10
     request a reduced garnishment rate of fifteen percent of her disposable
11
12   earnings at Roosevelt Vision. The United States attached a jointly presented

13   Agreed Continuing Garnishment Order to that effect.
14
             IT IS THEREFORE ORDERED as follows:
15
             (1) That Garnishee Roosevelt Vision shall pay to the Court all monies it
16
     has withheld from Ms. Brown’s paychecks to date under the Writ of
17
18   Garnishment;

19           (2) That from this date forward, Roosevelt Vision shall withhold and pay
20
     to the Court only fifteen percent of the disposable earnings payable to Ms.
21
     Brown upon each period of time when Ms. Brown is entitled to receive such
22
     funds, and shall continue such payments, if any, until Ms. Brown’s debt is
23
24   paid in full or until she is no longer an active employee of Garnishee and the

25   Garnishee no longer has possession, custody, or control of any funds due and
26
     owing to Ms. Brown, or until further order of this Court;
27
28

     AGREED CONTINUING GARNISHMENT ORDER                         UNITED STATES ATTORNEY
     Nos. 2:21-mc-00029-RSL; 2:14-CR-00251-1 ) – 2                700 Stewart Street, Suite 5220
                                                                 Seattle, Washington 98101-1271
                                                                          (206) 553-7970
 1           (3) That Garnishee Roosevelt Vision shall pay to the Court the entire
 2
     amount (less any federal tax withholdings paid to the Internal Revenue
 3
     Service) of non-exempt property from Ms. Brown’s 401(k) or any other
 4
     retirement account in Roosevelt Vision’s possession, custody, or control, in
 5
 6   which Ms. Brown maintains a vested interest and is presently eligible to

 7   withdraw, or becomes eligible to withdraw;
 8
             That the Court shall apply all such payments to Ms. Brown’s
 9
     outstanding obligation in Case No. 2:14-CR-00251-1; and
10
             That the payments shall be made payable to the United States District
11
12   Court, Western District of Washington, referencing Case Nos. 2:14-CR-00251-

13   1 and 2:21-MC-00029-RSL, and delivered either personally or by First Class
14
     Mail to:
15
                      United States District Court, Western District of Washington
16                    Attn: Financial Clerk – Lobby Level
                      700 Stewart Street
17
                      Seattle, Washington 98101
18
             Dated this 23rd day of June, 2021.
19
20
21                                      ROBERT S. LASNIK
                                        United States District Court Judge
22
     Presented by:
23
24   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
25   Assistant United States Attorney

26   s/ Terry Kellogg (per e-mail authorization)
27   TERRY KELLOGG, WSBA # 6452
     Attorney for Defendant/Judgment Debtor
28

     AGREED CONTINUING GARNISHMENT ORDER                               UNITED STATES ATTORNEY
     Nos. 2:21-mc-00029-RSL; 2:14-CR-00251-1 ) – 3                      700 Stewart Street, Suite 5220
                                                                       Seattle, Washington 98101-1271
                                                                                (206) 553-7970
